Exhibit 10.1

 

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

 

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

 

EFFECTIVE:      June 1, 2009

EXPIRATION:  June 1, 2010

 

 

 

 

LOGO [g95347bms_logo.jpg]



--------------------------------------------------------------------------------

PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT

TABLE OF CONTENTS

ARTICLE     DESCRIPTION    PAGE 1    

Business Covered

   1 2    

Retention and Limit

   1 3    

Term

   2 4    

Territory

   2 5    

Exclusions

   2 6    

Definitions

   4 7    

Net Retained Lines

   6 8    

Other Reinsurance

   7 9    

Premium

   7 10    

Reinstatement

   8 11    

Notice of Loss and Loss Settlements

   8 12    

Salvage and Subrogation

   8 13    

Offset

   8 14    

Unauthorized Reinsurance

   8 15    

Taxes

   10 16    

Currency

   10 17    

Delay, Omission or Error

   10 18    

Access to Records

   10 19    

Arbitration

   10 20    

Service of Suit

   11 21    

Insolvency

   12 22    

Third Party Rights

   12 23    

Severability

   13 24    

Confidentiality

   13 25    

Entire Agreement

   13 26    

Law and Jurisdiction

   13 27    

Intermediary

   13 28    

Mode of Execution

   14

    Attachments:

    Schedule A – First Property Catastrophe Excess of Loss Reinsurance

    Schedule B – Second Property Catastrophe Excess of Loss Reinsurance

    Schedule C – Third Property Catastrophe Excess of Loss Reinsurance

    Schedule D – Fourth Property Catastrophe Excess of Loss Reinsurance

    Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - USA

    Terrorism Exclusion Clause

 

 

 

 

    A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

    June 19, 2009

     



--------------------------------------------------------------------------------

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

(hereinafter referred to as the “Agreement”)

between

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

(hereinafter referred to as the “Company”)

and

the Subscribing Reinsurer(s) executing the

attached Interests and Liabilities Contract

(hereinafter referred to as the “Reinsurer”)

ARTICLE 1 — BUSINESS COVERED

This Agreement is to indemnify the Company in respect of its net excess
liability as a result of any loss or losses which may occur during the term of
this Agreement under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies”) in force at the effective date
hereof or issued or renewed on or after that date, covering business classified
by the Company as Property and written in the State of Florida. Such business
shall include but not be limited to Homeowners, Condominium Owners, and business
written under the Company’s Garage Program.

ARTICLE 2 — RETENTION AND LIMIT

The Reinsurer will be liable in respect of each and every Loss Occurrence, for
the Ultimate Net Loss over and above an initial Ultimate Net Loss for that
excess layer as shown in the Schedules attached hereto, each and every Loss
Occurrence, subject to a limit shown as for that excess layer as shown in the
Schedules attached hereto, each and every Loss Occurrence.

The Florida Hurricane Catastrophe Fund (FHCF) limit provided pursuant to
Section 215.555 (4)(c)(1)., Florida Statutes (commonly referred to as the
“Mandatory Layer,” which is currently estimated to be $289,563,580 excess of
$121,776,870, and the FHCF limit provided pursuant to Section 215.555 (17),
Florida Statutes (and defined therein as the “Temporary Increase in Coverage
Limit Option,” which is currently estimated to be $67,438,388 excess of
$443,514,180), shall be deemed to inure to the benefit of this Contract whether
collectible or not and shall be deemed to be paid to the Company in accordance
with the FHCF reimbursement contract at the Projected Payout Multiple set forth
therein as of the date hereof (calculated based on a claims paying capacity of
the FHCF of $27,175,000,000 and will be deemed not to be reduced by any
subsequent recalculation of the Projected Payout Multiple or the final Payout
Multiple due to any reduction or exhaustion of the FHCF’s claims-paying capacity
as respects either the Mandatory Layer or the Temporary Increase in Coverage
Limit Option.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 1 of 15   



--------------------------------------------------------------------------------

ARTICLE 3 — TERM

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the Loss Occurrence commences, June 1, 2009, with respect to
losses arising out of Loss Occurrences commencing at or after that time and
date, and shall remain in full force and effect until 12:01 a.m. Local Standard
Time at the location where the Loss Occurrence commences, June 1, 2010.

The Company may terminate or reduce a subscribing reinsurer’s percentage share
in this Agreement at any time by giving prior written notice to the subscribing
reinsurer by certified mail in the event of any of the following:

 

  1)

The subscribing reinsurer’s policyholders’ surplus falls by 20% or more; or

 

  2)

A State Insurance Department or other legal authority orders the subscribing
reinsurer to cease writing business; or

 

  3)

The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or

 

  4)

The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer’s operations previously; or

 

  5)

The subscribing reinsurer ceases assuming new and renewal property treaty
reinsurance business; or

 

  6)

The subscribing reinsurer’s A.M. Best or Standard and Poor’s rating is
downgraded below A-.

In the event the Company terminates or reduces a subscribing reinsurer’s
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses occurring on or after the date of the written
notice to the subscribing reinsurer, and the premium due to the subscribing
reinsurer for any reduced percentage share for the Agreement Year will be
reduced on a pro rata basis for the portion of the Agreement Year which is
unexpired as of that date. Any return premium owed by the subscribing reinsurer
in accordance with such a termination or reduction shall be payable as promptly
as possible, but no later than 30 days following the effective date of reduction
or termination. If a loss has been paid under this Agreement or a subscribing
reinsurer’s share is terminated after November 30, 2009, then no such return
premium shall be made.

Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.

ARTICLE 4 — TERRITORY

This Agreement shall follow the territorial limits of the Company’s original
Policies.

ARTICLE 5 — EXCLUSIONS

This Agreement does not apply to and specifically excludes the following:

 

  A.

Reinsurance assumed except as respects the following; Reinsurance assumed as a
result of the depopulation of the Citizens Property and Casualty Insurance
Company and any successor

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 2 of 15   



--------------------------------------------------------------------------------

 

organisation of this entity and/or any reinsurance assumed from Private Carriers
as a result of depopulations.

 

  B.

Financial guarantee and/or insolvency business.

 

  C.

Third party liability and medical payments business.

 

  D.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas and any
assessments from Citizens Property and Casualty Insurance Company and any
successor organisation of this entity.

 

  E.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  F.

Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the Florida Hurricane Catastrophe Fund.

 

  G.

All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers’
Compensation and Credit business.

 

  H.

All Ocean Marine business.

 

  I.

Flood and/or earthquake when written as such.

 

  J.

Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:

 

  1)

Flood, surface water, waves, tidal water or tidal waves, overflow of streams or
other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or

 

  2)

Earthquake, landslide, subsidence or other earth movement or volcanic eruption,
except when covering property in transit.

 

  K.

Mortgage Impairment insurances and similar kinds of insurances, however styled.

 

  L.

All Automobile Business.

 

  M.

Loss or damage directly or indirectly occasioned by, happening through or in
consequences of war, invasion, acts of foreign enemies, hostilities (whether war
be declared or not), civil war, rebellion, revolution, insurrection, military or
usurped power, or confiscation or nationalisation or requisition or destruction
of or damage to property by or under the order of any government or public or
local authority.

 

  N.

Loss and/or Damage and/or Costs and/or Expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original Policy.

 

 

 

 

    A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

    June 19, 2009

   Page 3 of 15   



--------------------------------------------------------------------------------

  O.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage Reinsurance” attached to and forming part of this Agreement.

 

  P.

All liability arising out of mold, spores and/or fungus but this exclusion shall
not apply to those losses which follow as a direct result of a loss caused by a
peril otherwise covered hereunder.

 

  Q.

Terrorism, in accordance with NMA2930c, attached hereto.

ARTICLE 6 — DEFINITIONS

 

  A.

The term “Loss Occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one Loss Occurrence shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term Loss Occurrence shall
be further defined as follows:

 

  (i)

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  (ii)

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  (iii)

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company’s Loss Occurrence.

 

  (iv)

As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s Loss Occurrence.

For all Loss Occurrences, other than (ii) above, the Company may choose the date
and time when any such period of consecutive hours commences provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “Loss Occurrence” referred to in
sub-paragraph (i) above where only one such period of 96 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.

As respects those Loss Occurrences referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may

 

 

 

 

    A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

    June 19, 2009

   Page 4 of 15   



--------------------------------------------------------------------------------

divide that disaster, accident or loss into two or more Loss Occurrences
provided no two periods overlap and no individual loss is included in more than
one such period and provided that no period commences earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss.

No individual losses occasioned by an event that would be covered by the 72
hours clause, may be included in any loss occurrence claimed under the 96 hours
clause, nor may individual losses occasioned by an event that would be covered
by either the 72 or 96 hours clauses, be included in any “Loss Occurrence”
claimed under the 168 hours provision.

Losses directly or indirectly occasioned by:

 

  (i)

loss of, alteration of, or damage to

or

 

  (ii)

a reduction in the functionality, availability or operation of

a computer system, hardware, programme, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Any date change, including leap year calculations, shall not in and of itself be
regarded as a loss occurrence for the purposes of this Agreement.

 

  B.

The term “Ultimate Net Loss” as used herein is defined as the sum or sums
(including 90% of any Extra Contractual Obligations and/or 90% of any Loss In
Excess of Policy Limits, and any Loss Adjustment Expenses as hereinafter
defined, provided there is an indemnity loss hereunder, any Loss Adjustment
Expense/fair rental value unrecoverable from the FHCF) paid or payable by the
Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Agreement are not
recoverable until the Company’s Ultimate Net Loss has been ascertained.

 

  C.

The terms “Loss In Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  1.

“Loss In Excess of Policy Limits” shall mean any amount paid or payable by the
Company in excess of its Policy limits, but otherwise within the terms of its
Policy, as a result of an action against it by its insured or its insured’s
assignee to recover damages the insured is legally obligated to pay because of
the Company’s alleged or actual negligence or bad faith in rejecting a
settlement within Policy limits, or in discharging its duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.

 

  2.

“Extra Contractual Obligations” shall mean any punitive, exemplary, compensatory
or consequential damages, other than Loss In Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured or its
insured’s assignee, which    

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 5 of 15   



--------------------------------------------------------------------------------

 

action alleges negligence or bad faith on the part of the Company in handling a
claim under a policy subject to this Agreement.

An Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
Policy

Notwithstanding anything stated herein, this Agreement shall not apply to any
Loss In Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense, settlement of any claim covered hereunder.

Savings Clause (Applicable only if the Reinsurer is domiciled in the State of
New York): In no event shall coverage be provided to the extent that such
coverage is not permitted under New York law.

 

  D.

The term “Loss Adjustment Expense” as used herein shall mean expenses assignable
to the investigation, appraisal, adjustment, settlement, litigation, defense
and/or appeal of claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss Adjustment Expense shall include, but not be
limited to, Loss Adjustment Expense not recoverable from the FHCF, interest on
judgments, expenses of outside adjusters, and a pro rata share of the salaries
and expenses of the Company’s field employees according to the time occupied
adjusting such losses, but excluding salaries of the Company’s officials and any
normal overhead charges, and excluding Declaratory Judgment Expenses or other
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto.

 

  E.

The term “Declaratory Judgment Expense” as used herein shall mean the Company’s
own costs and legal expense incurred in direct connection with declaratory
judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Agreement, regardless of whether the declaratory
judgment action is considered successful or unsuccessful. Any Declaratory
Judgment Expense will be deemed to have been incurred by the Company on the date
of the original loss, if any, giving rise to the declaratory judgment action.

 

  F.

The term “Agreement Year” as used herein shall be defined as the period from
12:01 a.m., Local Standard Time at the location where the Loss Occurrence
commences, June 1, 2009, until 12:01 a.m., Local Standard Time at the location
where the Loss Occurrence commences, June 1, 2010. However, if this Agreement is
terminated, Agreement Year as used herein shall mean the period from 12:01 a.m.,
Local Standard Time at the location where the Loss Occurrence commences, June 1,
2009 through the effective date of termination.

ARTICLE 7 — NET RETAINED LINES

This Agreement applies only to that portion of any insurances or reinsurances
covered by this Agreement which the Company retains net for its own account
(prior to deduction of any underlying reinsurance), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Agreement attaches, only loss or losses in respect of that
portion of any insurances or reinsurances which the Company retains net for its
own account shall be included.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 6 of 15   



--------------------------------------------------------------------------------

It is understood and agreed that the amount of the Reinsurer’s liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other reinsurers or otherwise.

ARTICLE 8 — OTHER REINSURANCE

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Agreement.

ARTICLE 9 — PREMIUM

 

  A.

As premium for each excess layer of reinsurance coverage provided by this
Agreement, the Company shall pay the Reinsurer the greater of the following:

 

  1.

The amount, shown as “Minimum Premium” for that excess layer in the Schedules
attached hereto; or

 

  2.

The percentage, shown as “provisional rate” for that excess layer in the
Schedules attached hereto to the Company’s Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business as at September 30, 2009.

 

  B.

The Company shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in the Schedules
attached hereto, which is payable in four installments. The first three
installments shall be an amount equal to 25% of “Deposit Premium” for that
excess layer at July 1, 2009, October 1, 2009, and January 1, 2010. The fourth
installment for each excess layer shall be equal to the adjusted deposit premium
for that excess layer, computed in accordance with paragraph C below and is due
on April 1, 2010. However, in the event this Agreement is terminated, there
shall be no deposit premium installments due after the effective date of
termination.

 

  C.

“Adjusted deposit premium” as used herein shall mean:

 

  1.

The premium due hereunder for each excess layer, computed in accordance with
paragraph A above; less

 

  2.

The first, second and third installments paid for each excess layer in
accordance with paragraph B above.

 

  D.

No later than April 1, 2010 (or the date of termination in the event this
Agreement is terminated prior to April 1, 2010), the Company shall provide a
report to the Reinsurer setting forth the premium due hereunder for each excess
layer, computed in accordance with paragraph A above, and the adjusted deposit
premium for each excess layer, computed in accordance with paragraph C above. In
the event this Agreement is terminated prior to April 1, 2010, any additional
premium due the Reinsurer or return premium due the Company shall be remitted
promptly. Should the Total Insurance Values in-force for Coverages A, B, C and D
in respect of the Company’s Homeowners/Dwelling/Condominium Business as at
September 30, 2009 increase less than 10% of $39,493,781,760, there will be no
additional premium due the Reinsurer.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 7 of 15   



--------------------------------------------------------------------------------

ARTICLE 10 — REINSTATEMENT

Loss payments under this Agreement will reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage will be reinstated from the time of
the occurrence of the loss.

Nevertheless, the Reinsurer’s liability for each excess layer shall not exceed
the amount shown in the Schedules attached hereto, as respects loss or losses
arising out of one occurrence.

ARTICLE 11 — NOTICE OF LOSS AND LOSS SETTLEMENTS

The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report, submitted
no less frequently than on a quarterly basis, that details losses paid and the
expected Ultimate Net Losses for each claim related to a Loss Occurrence subject
to this Agreement.

All loss settlements made by the Company, provided they are within the terms of
the Company’s original Policies and of this Agreement, shall be binding upon
Reinsurer, and amounts falling to the share of Reinsurer shall be payable
without delay upon reasonable evidence of the amount being given by the Company.

ARTICLE 12 — SALVAGE AND SUBROGATION (BRMA 47E)

The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.

ARTICLE 13 — OFFSET (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

ARTICLE 14 — UNAUTHORIZED REINSURANCE

(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves.)

As regards Policies or bonds issued by the Company coming within the scope of
this Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium (including but not limited to, the
unearned portion of any deposit premium installment), known outstanding losses
that have been reported to the Reinsurer and allocated Loss Adjustment Expense
relating thereto, and losses and allocated Loss Adjustment Expense paid by the
Company but not recovered from the Reinsurer, including all

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 8 of 15   



--------------------------------------------------------------------------------

case reserves plus any reasonable amount estimated to be unreported from known
Loss Occurrences as shown in the statement prepared by the Company (hereinafter
referred to as “Reinsurer’s Obligations”) by funds withheld, cash advances or a
Letter of Credit. The Reinsurer shall have the option of determining the method
of funding provided it is acceptable to the insurance regulatory authorities
having jurisdiction over the Company’s reserves.

When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (60 days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit extended for any additional period.

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

 

(a)

  

to reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Agreement and which has not been otherwise paid;

 

(b)

  

to make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer’s Obligations under this Agreement;

 

(c)

  

to fund an account with the Company for the Reinsurer’s Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

 

(d)

  

to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Agreement.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer’s
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:

 

 

(a)

  

If the statement shows that the Reinsurer’s Obligations exceed the balance of
credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 9 of 15   



--------------------------------------------------------------------------------

    

delivery to the Company of an amendment to the Letter of Credit increasing the
amount of credit by the amount of such difference.

 

(b)

  

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of credit as of the statement date, the Company shall, within 30
days after receipt of written request from the Reinsurer, release such excess
credit by agreeing to secure an amendment to the Letter of Credit reducing the
amount of credit available by the amount of such excess credit.

ARTICLE 15 — TAXES

The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.

Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd’s London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.

The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and the
Company or its agent should take steps to recover the Tax from the U.S.
Government.

ARTICLE 16 — CURRENCY

The currency to be used for all purposes of this Agreement shall be United
States of America currency.

ARTICLE 17 — DELAY, OMISSION OR ERROR

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.

ARTICLE 18 — ACCESS TO RECORDS

The Reinsurers or their designated representatives shall have free access at any
reasonable time to all records of the Company which pertain in any way to this
Agreement.

ARTICLE 19 — ARBITRATION (BRMA 6J)

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within thirty (30) days following a written request by the
other party to do so, the requesting party may choose two Arbiters who shall in
turn choose an Umpire before entering upon arbitration. If the two Arbiters fail
to agree upon the selection of an Umpire within thirty (30) days following their
appointment,

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 10 of 15   



--------------------------------------------------------------------------------

each Arbiter shall nominate three candidates within ten (10) days thereafter,
two of whom the other shall decline, and the decision shall be made by drawing
lots.

Each party shall present its case to the Arbiters within thirty (30) days
following the date of appointment of the Umpire. The Arbiters shall consider
this Contract as an honorable engagement rather than merely as a legal
obligation and they are relieved of all judicial formalities and may abstain
from following the strict rules of law. The decision of the Arbiters shall be
final and binding on both parties; but failing to agree, they shall call in the
Umpire and the decision of the majority shall be final and binding upon both
parties. Judgment upon the final decision of the Arbiters may be entered in any
court of competent jurisdiction.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

ARTICLE 20 — SERVICE OF SUIT

It is agreed that in the event of the failure of the Reinsurers hereon to pay
any amount claimed to be due hereunder, the Reinsurers hereon, at the request of
the Company, will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of Reinsurers’ rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States. It is further agreed that service of process in such suit may
be made upon Messrs Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, and that in any suit instituted against any one of them upon this
Agreement, Reinsurers will abide by the final decision of such Court or of any
Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on
behalf of Reinsurers in any such suit and/or upon the request of the Company to
give a written undertaking to the Company that they will enter a general
appearance upon Reinsurers’ behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Reinsurers hereon hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
insurance (or reinsurance), and hereby designate the above-named as the person
to whom the said officer is authorized to mail such process or a true copy
thereof.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 11 of 15   



--------------------------------------------------------------------------------

ARTICLE 21 — INSOLVENCY

In the event of the insolvency of the Company, the reinsurance under this
Agreement shall be payable by the Reinsurer to the Company or its liquidator,
receiver or statutory successor on the basis of the liability of the Company
under the original Policy or Policies reinsured, without diminution because of
the insolvency of the Company, except as provided by Section 4118 (a)(1)(A) of
the New York Insurance Law, provided the conditions of 1114(c) of such law have
been met, if New York law applies, or except (a) where this Agreement
specifically provides another payee in the event of the insolvency of the
Company or (b) where a Reinsurer(s) subscribing a participation hereunder with
the consent of the original insured or insureds, has assumed such policy
obligations of the Company to such payees.

If the Company should become insolvent, then the liquidator, receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of any claim against the Company which is likely to produce a loss
under this Agreement within a reasonable time after such claim is filed in the
insolvency proceeding; during the pendency of such claim, the Reinsurer under
this Agreement may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which the Reinsurer may deem available to the Company or its liquidator or
receiver or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of the benefit which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.

If those Reinsurers subscribing a majority participation in this Agreement elect
to interpose defense to a claim, the expense shall be apportioned in accordance
with the terms of this Agreement as though such expenses had been incurred by
the Company.

Should the Company go into liquidation or should a receiver be appointed the
Reinsurer shall be entitled to deduct from any sums which may be due or may
become due to the Company under this Agreement, any sums which are due to the
Reinsurer by the Company under this Agreement and which are due at a fixed or
stated date, as well as any other sums due to the Reinsurer which are permitted
to be offset under applicable law.

ARTICLE 22 — THIRD PARTY RIGHTS (BRMA 52C)

This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 12 of 15   



--------------------------------------------------------------------------------

ARTICLE 23 -- SEVERABILITY

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.

ARTICLE 24 -- CONFIDENTIALITY

For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information. Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party’s current or proposed business.

ARTICLE 25 -- ENTIRE AGREEMENT (BRMA 74B)

This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.

ARTICLE 26 -- LAW AND JURISDICTION

This Agreement shall be governed by the laws of the State of Florida and shall
be subject to the jurisdiction of the courts of the United States of America
(subject to the provisions of the SERVICE OF SUIT ARTICLE).

ARTICLE 27 -- INTERMEDIARY

BMS Intermediaries Inc., is hereby recognized as the intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc., 5005 LBJ Freeway, Suite 700, Dallas, Texas 75244. Payments by the Company
to the intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the intermediary shall be deemed only to constitute
payment to the Company to the extent that such payments are actually received by
the Company.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 13 of 15   



--------------------------------------------------------------------------------

ARTICLE 28 -- MODE OF EXECUTION

Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:

 

  A.

Paper documents with an original ink signature;

 

  B.

Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  C.

Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Agreement, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

Signed in St. Petersburg, Florida this                  day
of                                                                          ,
2009.

For and on behalf of the Company:

 

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

   Page 14 of 15   



--------------------------------------------------------------------------------

SCHEDULE A

First Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s First Property Catastrophe Excess of
Loss Reinsurance.

RETENTION AND LIMIT

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $26,402,427
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of 95% of $43,000,000 each and every Loss Occurrence.

PREMIUM

The Company shall pay the Reinsurer a Deposit Premium of $16,340,000 (being 95%
of $17,200,000) in accordance with the PREMIUM ARTICLE of this Agreement. The
Deposit Premium shall be adjusted in accordance with the PREMIUM ARTICLE of this
Agreement, by a provisional rate of 0.0414% to the Company’s Total Insurance
Values in-force for Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2009
subject to a minimum premium of $13,072,000. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2009
of $39,493,781,760.)

REINSTATEMENT

Each claim hereon reduces the amount of indemnity under this Agreement from the
time of occurrence of the loss, but such amount is hereby reinstated from the
time of occurrence of the loss in consideration of the payment by the Company of
an additional premium calculated by applying to the premium earned hereon, the
percentage of the face amount of this Agreement so reinstated. Nevertheless, the
Reinsurer’s liability hereunder shall never exceed 95% of $43,000,000 for any
one Loss Occurrence and 95% of $86,000,000 for all Loss Occurrences during the
term of this Agreement.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

     



--------------------------------------------------------------------------------

SCHEDULE B

Second Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Second Property Catastrophe Excess of
Loss Reinsurance.

RETENTION AND LIMIT

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $69,402,427
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of 95% of $50,392,285 each and every Loss Occurrence.

PREMIUM

The Company shall pay the Reinsurer a Deposit Premium of $15,319,255 (being 95%
of $16,125,531) in accordance with the PREMIUM ARTICLE of this Agreement. The
Deposit Premium shall be adjusted in accordance with the PREMIUM ARTICLE of this
Agreement, by a provisional rate of 0.0388% to the Company’s Total Insurance
Values in-force for Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2009
subject to a minimum premium of $12,255,404. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2009
of $39,493,781,760.)

REINSTATEMENT

Each claim hereon reduces the amount of indemnity under this Agreement from the
time of occurrence of the loss, but such amount is hereby reinstated from the
time of occurrence of the loss in consideration of the payment by the Company of
an additional premium calculated by applying to the premium earned hereon, the
percentage of the face amount of this Agreement so reinstated. Nevertheless, the
Reinsurer’s liability hereunder shall never exceed 95% of $50,392,285 for any
one Loss Occurrence and 95% of $100,784,570 for all Loss Occurrences during the
term of this Agreement.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

     



--------------------------------------------------------------------------------

SCHEDULE C

Third Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Third Property Catastrophe Excess of
Loss Reinsurance.

RETENTION AND LIMIT

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$119,794,712 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $30,507,128 each and every Loss Occurrence.

In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company’s additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed $30,507,128 each and every Loss Occurrence.

In the event the coverage provided by the Temporary Increase in Coverage Limits
(“TICL”) and/or the coverage provided by the FHCF is depleted, exhausted or
otherwise unavailable, the Reinsurer will be liable in respect of each and every
Loss Occurrence for the Ultimate Net Loss over and above an initial Ultimate Net
Loss of $119,794,712 each and every Loss Occurrence, subject to a limit of
liability to the Reinsurer of $30,507,128.

PREMIUM

The Company shall pay the Reinsurer a Deposit Premium of $6,101,426 in
accordance with the PREMIUM ARTICLE of this Agreement. The Deposit Premium shall
be adjusted in accordance with the PREMIUM ARTICLE of this Agreement, by a
provisional rate of 0.0154% to the Company’s Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2009
subject to a minimum premium of $4,881,140.80. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2009
of $39,493,781,760.)

REINSTATEMENT

Each claim hereon reduces the amount of indemnity under this Agreement from the
time of occurrence of the loss, but such amount is hereby reinstated from the
time of occurrence of the loss in consideration of the payment by the Company of
an additional premium calculated by applying to the premium earned hereon, the
percentage of the face amount of this Agreement so reinstated. Nevertheless, the
Reinsurer’s liability hereunder shall never exceed $30,507,128 for any one Loss
Occurrence and $61,014,256 for all Loss Occurrences during the term of this
Agreement.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]

      June 19, 2009

     



--------------------------------------------------------------------------------

SCHEDULE D

Fourth Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Fourth Property Catastrophe Excess of
Loss Reinsurance.

RETENTION AND LIMIT

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$150,301,840 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of 50% of $8,804,762 each and every Loss Occurrence.

In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company’s additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed 50% of $8,804,762 each and every Loss Occurrence.

In the event the coverage provided by the Temporary Increase in Coverage Limits
(“TICL”) and/or the coverage provided by the FHCF is depleted, exhausted or
otherwise unavailable, the Reinsurer will be liable in respect of each and every
Loss Occurrence for the Ultimate Net Loss over and above an initial Ultimate Net
Loss of $150,301,840 each and every Loss Occurrence, subject to a limit of
liability to the Reinsurer of 50% of $8,804,762.

PREMIUM

The Company shall pay the Reinsurer a Deposit Premium of $638,345 (being 50% of
$1,276,690) in accordance with the PREMIUM ARTICLE of this Agreement. The
Deposit Premium shall be adjusted in accordance with the PREMIUM ARTICLE of this
Agreement, by a provisional rate of 0.0016% to the Company’s Total Insurance
Values in-force for Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2009
subject to a minimum premium of $510,676. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2009
of $39,493,781,760.)

REINSTATEMENT

Each claim hereon reduces the amount of indemnity under this Agreement from the
time of occurrence of the loss, but such amount is hereby reinstated from the
time of occurrence of the loss in consideration of the payment by the Company of
an additional premium calculated by applying to the premium earned hereon, the
percentage of the face amount of this Agreement so reinstated. Nevertheless, the
Reinsurer’s liability hereunder shall never exceed 50% of $8,804,762 for any one
Loss Occurrence and 50% of $17,609,524 for all Loss Occurrences during the term
of this Agreement.

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]      



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL-DAMAGE - REINSURANCE - U.S.A.

 

  1.

This Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

  2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

  II.

Any other nuclear reactor, installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

  3.

Without in any way restricting the operation of paragraphs (1) and (2) hereof,
this Agreement does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, from any insurance on property which is on the same site as a nuclear
reactor power plant or other nuclear installation and which normally would be
insured therewith except that this paragraph (3) shall not operate.

 

  (a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

  (b)

where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st January, 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

  4.

Without in any way restricting the operation of paragraphs (1), (2) and
(3) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

  5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

  6.

The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

  7. Reassured to be sole judge of what constitutes:

 

  (a)

substantial quantities, and

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]      



--------------------------------------------------------------------------------

  (b)

the extent of installation, plant or site.

Note - Without in any way restricting the operation of paragraph (I) hereof, it
is understood and agreed that

 

  (a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b)

with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

In accordance with NMA 1119 (12/12/57)

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]      



--------------------------------------------------------------------------------

TERRORISM EXCLUSION

(Property Treaty Reinsurance)

Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organisation(s) or government(s) de
jure or de facto, and which:

 

  (i)

involves violence against one or more persons; or

  (ii)

involves damage to property; or

  (iii)

endangers life other than that of the person committing the action; or

  (iv)

creates a risk to health or safety of the public or a section of the public; or

  (v)

is designed to interfere with or to disrupt an electronic system.

This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.

NMA2930c

22/11/02

Form approved by Lloyd’s Market Association [Non-Marine]

 

 

 

 

A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]      



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES CONTRACT

in respect of the

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

between

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

(hereinafter referred to as the “Company”)

and

XYZ REINSURANCE COMPANY

(hereinafter referred to as the “Subscribing Reinsurer”)

It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that the Subscribing Reinsurer
subscribes a share of the Interests and Liabilities of the Reinsurer as set
forth in the PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT effective
June 1, 2009 as set forth below:

EXHIBIT A – X%

EXHIBIT B – X%

EXHIBIT C – X%

EXHIBIT D – X%

The share(s) of the Subscribing Reinsurer in the Interests and Liabilities of
the “Reinsurer” in respect of the said Agreement shall be separate and apart
from the shares of the other reinsurers subscribing to the said Agreement, and
the Interests and Liabilities of the Subscribing Reinsurer shall not be joint
with those of the other reinsurers, and the Subscribing Reinsurer in no event
shall participate in the Interests and Liabilities of the other reinsurers
subscribing hereon.

IN WITNESS WHEREOF, the SUBSCRIBING REINSURER hereto by their respective duly
authorized officers have executed this Contract as of the date undermentioned:

Signed in Anytown, Anystate, this                              day of
                                         
                                                , 2009.

_______________________________________

XYZ REINSURANCE COMPANY

 

 

 

 

      A9CFHB008_4129088

      LOGO [g95347bms_logo.jpg]      